Citation Nr: 0202987	
Decision Date: 04/03/02    Archive Date: 04/11/02	

DOCKET NO.  99-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for a 
compensable evaluation for his service-connected residuals of 
hepatitis.

Pursuant to the veteran's request, the RO scheduled a 
personal hearing.  The veteran subsequently canceled the 
hearing and requested time to obtain relevant medical 
evidence.  No additional evidence has been received and, as 
the veteran has not requested another hearing, his request is 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran had an acute episode of hepatitis A during 
service which resolved without identifiable residuals; post-
service examinations do not reveal demonstrable liver damage 
with mild gastrointestinal disturbance or intermittent 
fatigue, malaise and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the previous 12 months or at any other time since 
service.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
claimed residuals of hepatitis have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 
(1992, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that during 
the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000 and regulations implementing 
that act became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that VA has notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim for an increased evaluation and VA has provided the 
veteran with special VA examinations to evaluate residuals of 
hepatitis.  There is no indication that there is any relevant 
medical evidence available which has not been obtained.  The 
RO considered all of the relevant evidence and law and 
regulations in adjudicating the claim.  The duties to assist 
specified in VCAA are fully satisfied.

Facts:  The veteran had an apparent episode of hepatitis in 
1976, while on active duty.  He was treated for the hepatitis 
and, thereafter, was returned to duty.  

In response to his initial service connection claim, the 
veteran was provided a VA examination in May 1979.  This 
examination report contains the veteran's history of having 
had hepatitis "due to infected water."  There had been no 
recurrences.  Liver profile testing was performed.  The 
diagnosis was history of hepatitis, "not found at this time.  
Otherwise, essentially negative."  Based upon this evidence, 
the RO granted service connection for hepatitis with a 
noncompensable evaluation in May 1979.

The veteran was next provided a VA examination in August 
1997.  It was therein noted that the veteran's hepatitis 
during service was probably hepatitis A since it was 
attributable to infected water.  Examination revealed that 
stools were normal in color and there were no other 
subjective complaints or abnormal objective findings noted.  
Abdominal discomfort was not noted, and there was no food 
intolerance, nausea, vomiting, pain, anorexia, malaise, 
weight loss, or generalized weakness.  The diagnosis was 
probable infectious hepatitis in 1976.  "No other residual 
problems are noted; inactive condition ever since."

A claim for a compensable rating for hepatitis was received 
in February 1999, and the veteran was provided a VA 
examination in April 1999.  At this time, the veteran 
reported that he had had hepatitis "B" during service in 
1976.  He said that "he did not believe that he ever got 
well and that he had been told by a doctor that he would 
never get rid of it."  He was not certain whether his 
"liver tests" had ever been abnormal.  He did not have any 
problems with appetite, eating, or weight and he denied any 
upper gastrointestinal symptoms.  He had never had any upper 
GI bleeding and there was no history suggestive of 
encephalopathy.  The physician wrote that he thought that the 
veteran's reported symptoms were related to urinary tract 
problems as private medical records reviewed indicated that 
he had recurrent prostatitis.  He also observed that liver 
function studies were normal in September 1998.  The 
impression was an history of an episode of hepatitis B.  
Liver function tests and ultrasound were all normal and there 
was no evidence of any residual.  

The veteran was next examined by VA in December 2000.  This 
physician wrote that the veteran had an episode of acute 
icteric hepatitis, which was diagnosed as hepatitis A.  He 
was hospitalized during service but later released with a 
resolution of symptoms.  Appetite was good, bowel movements 
were regular, and there was no history of significant melena, 
hematemesis or GI bleeding.  The veteran reported occasional 
indigestion.  Examination revealed that the liver and spleen 
were not palpably enlarged and there were no stigmata of 
chronic liver disease.  Recent studies, including a CBC, were 
within normal limits, aside from a moderately decreased 
platelet count; the etiology of the low platelet count was 
uncertain.  All liver function tests, including albumin, 
transaminases, and bilirubin, were within normal limits.  
Alpha-beta protein was also normal.  An ultrasound of the 
liver, gallbladder, pancreas and spleen were within normal 
limits.  Serological studies for hepatitis were conducted and 
the veteran's hepatitis B surface antigen and hepatitis B 
surface antibody were both negative, indicating that there 
was no past or present infection with hepatitis B.  The 
hepatitis C antibody was negative indicating no past or 
present infection with hepatitis C.  There was a positive 
hepatitis A total antibody indicating a past infection with 
hepatitis A.  This was consistent with the military records 
documenting hepatitis A in 1976.  The physician opined that 
Hepatitis A does not cause any chronic liver disease, and 
resolves completely, assuming the patient survives.  The 
physician further opined that it does not lead to any 
residual or chronic liver disease and there was currently no 
evidence of any active or chronic liver dysfunction.  It was 
noted that the veteran's synthetic functions were good and 
imaging of the liver was unremarkable.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body, to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of a disability to make an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for evaluation of infectious hepatitis at 
38 C.F.R. § 4.114, Diagnostic Code 7345, in effect during the 
pendency of this appeal up until July 2001 provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  

The criteria for evaluation of infectious hepatitis effective 
from July 2001 forward under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) are as 
follows; a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis.  A 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so.  The criteria for evaluating hepatitis was amended 
during the pendency of this appeal.  Accordingly, the Board 
is compelled to review the clinical evidence on file in 
relation to both the older superseded and more newly adopted 
criteria and to apply, since the adoption of the new 
criteria, whichever of the criteria are more favorable to the 
veteran's claim.

Analysis:  The entirety of the clinical evidence on file, 
including the service medical records and all post-service VA 
examinations, show that the veteran had an acute episode of 
hepatitis A during service which resolved without any 
residual disability.  Post-service VA examinations in May 
1979, April 1999, and December 2000 all resulted in 
impressions of no current liver disease or no residuals of 
hepatitis.  All diagnostic testing, including liver function 
studies and sonograms have failed to reveal any current 
abnormality of the liver.  While the veteran has reported 
certain symptoms of his liver "acting up" or indigestion, the 
April 1999 VA examining physician found that these complaints 
were likely related to urinary tract problems and recurrent 
prostatitis.  The only abnormal finding upon recent 
examination was a moderately reduced platelet count, which 
was not attributed to hepatitis and, in any event, this is a 
laboratory finding and a there is no indication that such 
finding results in any ascertainable disability or functional 
impairment.

The December 2000 VA examination included serologic studies 
for hepatitis, which revealed that the veteran never had 
hepatitis B or C.  A positive hepatitis A total antibody 
indicated past infection with hepatitis A.  The examiner 
opined that such was not known to result in any chronic liver 
disease, rarely caused fulminant liver failure and it 
resolves completely, assuming the patient survives.  The 
examiner further opined that Hepatitis A does not lead to any 
residual or chronic liver disease and there was certainly no 
evidence of any active or chronic liver dysfunction at the 
time of this and all previous VA examinations.

Accordingly, a preponderance of the evidence is against an 
increased (compensable) evaluation under either of the 
criteria for evaluating hepatitis at 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  In accordance with the criteria in 
effect prior to July 2001, there is no demonstrable liver 
damage with mild gastrointestinal disturbance sufficient to 
warrant a 10 percent evaluation.  In accordance with the 
criteria in effect from and after July 2001, there is no 
clinical evidence which shows that the veteran has 
intermittent fatigue, malaise, anorexia, or incapacitating 
episodes (with symptoms of fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain), having a total duration of at least one week, but less 
than two weeks, during the past 12-month period for a 
10 percent evaluation.  Indeed, the competent clinical 
evidence on file does not reveal that the veteran has 
manifested any of these symptoms demonstrating chronic 
residuals of hepatitis and there is no evidence of, nor does 
the veteran contend, that he has had periods of 
incapacitation of 7 to 13 days at any time since he was 
separated from service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's hepatitis has caused marked interference 
with employment, has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.  


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis A is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

